Case: 10-20337 Document: 00511400681 Page: 1 Date Filed: 03/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 3, 2011

                                       No. 10-20337                         Lyle W. Cayce
                                                                                 Clerk

DANIEL M. HOMOLKA, P.A.

                                                   Plaintiff - Appellant
v.

CLAYTON A. CLARK; CLARK DEPEW & TRACY, L.L.P.; CLARK
BURNETT, L.L.P.

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:09-CV-151


Before KING, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
              AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.